Citation Nr: 1229991	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  96-42 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a gunshot wound (GSW) to the left leg and/or service-connected right knee disability.

2.  Entitlement to an initial rating greater than 20 percent for service-connected right ankle injury status post distal fibular fracture with rod placement.

3.  Entitlement to an initial rating greater than 10 percent for GSW to the left leg with scar and degenerative joint disease.

4.  Entitlement to an initial noncompensable rating for bayonet wound of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1973.  The Veteran had subsequent periods of Reserve service as well. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 1994 decision in which the RO originally denied claims of service connection for residuals of GSW to the left leg, residuals of a bayonet wound to the left hand, and residuals of injuries of the back, knee, and ankle.  The Veteran perfected an appeal as to these denials. 

This case has a protracted procedural history.  In December 1997 and in February 2002, the Board remanded the appeal for additional evidentiary development.  In October 2002, the Board remanded the appeal to provide a requested personal Travel Board hearing before a Veterans' Law Judge (VLJ) at the RO.  In August 2003, the Board remanded the appeal for additional development.  The claims for entitlement to service connection for residuals of GSW to the left leg and entitlement to service connection for residuals of a bayonet wound to the left hand on appeal were initially denied by the Board in an April 2006 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and, in July 2007, the Veteran and the Secretary of Veterans Appeals (Secretary) filed a Joint Motion for Remand (JMR).  This motion was granted in an August 2007 Court order, and the case was again before the Board and remanded for development in a December 2007 remand. 

Separately, the Board observes that, in April 2006, the Board remanded claims of service connection for right knee, back, and right ankle disorders for further development.  In a November 2008 rating decision, the RO granted service connection for right knee injury with osteoarthritis and service connection for right knee anterior cruciate ligament laxity. 

The Veteran testified at February 2003 and November 2009 Board hearings before the undersigned VLJ.  Transcripts of those hearings have been reviewed and associated with the claims file. 

By decision dated January 2010, the Board granted service connection claims for residuals of GSW to the left leg, and residuals of bayonet wound to the left hand.  The Board remanded claims involving service connection for right ankle and back disabilities for further evidentiary development.

By rating decision dated November 2011, the RO granted service connection for right ankle disability, and assigned an initial 20 percent rating effective November 16, 1993.  The RO also effectuated the service connection awards for residuals of GSW to the left leg and bayonet wound of the left hand by the January 2010 Board decision.  The service connection awards terminated the Board's jurisdiction for those claims.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, as addressed below, the Veteran has initiated an appeal with respect to the initial ratings assigned.  The initial rating issues are listed on the title page for procedural purposes only.

In July 2012, the Veteran submitted to the Board previously unconsidered evidence potentially relevant to the back disability claim.  As the Board grants the benefit sought on appeal in full, there is no prejudice to the Veteran in Board review of this evidence in the first instance.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The records in Virtual VA reflect that, in July 2010, the RO denied a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hole in lung due to VA treatment.  In January 2012, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans Appeals) referencing this issue.  The issue of timeliness of appeal to this claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issues of entitlement to higher initial ratings for service-connected right ankle disability, left leg GSW residuals and bayonet wound to the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's falling injury in 1984, which resulted in his currently manifested disability of the lumbar spine, was caused by service-connected GSW residuals of the left leg.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for a low back disability.  He primarily alleges that instability attributable to service-connected GSW residuals of the left leg caused him to fall off a work platform with resultant severe injury to the lumbar spine.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.  See Allen v. Brown, 7 Vet. App. 439 (1995).

It is noted that 38 C.F.R. § 3.310 was revised during the course of the Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 2006).  When a regulation or statute is revised during the course of an appeal, the Board generally must determine which version should be applied and/or the respective time periods for application of the respective versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  This depends on whether the revision is to be given retroactive effect.

In this case, the Veteran's falling injury in 1984 with resultant low back disability was entirely caused by service-connected GSW residuals of the left leg.  On the facts of this case, the application of either version of 38 C.F.R. § 3.310 results in a full grant of the claim.

The facts of this case may be briefly summarized.  The Veteran is service-connected for a GSW injury to the left leg which is not well-documented in the service treatment records (STRs) or contemporaneous records subsequent to discharge.  Notably, a November 1977 STR documented a slight medial collateral ligament injury to the right knee.  Service connection is currently in effect for a right knee disability with anterior cruciate ligament laxity.

Otherwise, a December 1977 Marine Corps reenlistment report and a March 1980 U.S. Army Reserve examination report reflect no lay or medical history pertaining to a GSW of the left lower extremity.  The first reference to a GSW injury occurs in a June 1981 formal military examination report reflecting the Veteran's history of "[s]hot in L. leg (small scar on knee)," his denial of a history of "[t]rick" or locked knee and a clinical evaluation of "[h]ealed OK."  An April 1982 formal military examination report reflected the Veteran's history of GSW in the left knee with a small scar, his denial of a history of "[t]rick" or locked knee, the examiner's notation of a 1/4 inch scar on the left knee and an assessment that the residual disability was "to no degree disabling."

Medical records from the Washington Hospital Center reflect the Veteran's treatment for a compression fracture of L-1 after falling approximately 30 feet in November 1984.  The hospitalization records do not record how the fall from the platform occurred.

However, a December 1993 VA examination report reflected the Veteran's reported history that his falling injury was caused by an instance of left knee buckling.  A February 1994 VA examination report noted the Veteran's history of superficial GSW wound to the lateral aspect of the left knee followed by a history of persistent stiffness and occasional popping.  In February 2003, the Veteran's testified to GSW residuals of the left leg which included occasional swelling and weakness.

A September 1999 witness statement alleged observing the Veteran's left knee buckle prior to the falling injury in November 1984.

However, during an October 2008 VA examination, the Veteran described not being "ABSOLUTELY SURE" that it was his left leg which caused his 1984 falling injury.

On this factual record, the claims folder contains opinions for and against this claim.

An August 1999 statement from Dr. S.J.W. of the Dulles Pain Management Center describes the Veteran's 1984 back injury due to a fall as being "most likely but not certainly" the result of an injury sustained in Alaska.  This statement confuses, in part, the actual onset of the left and right knee disabilities (the Veteran allegedly incurred a GSW injury to the left leg in Vietnam, and subsequently injured his right knee while stationed in Alaska).

A December 2004 VA examiner opined that it could not be confirmed by examination or review of the records whether the Veteran's falling injury in 1984 was due to an unstable right knee.

A March 2008 VA examination report found no evidence of GSW residuals involving a significant scar, muscle loss, discrepancy of muscle bulk, or abnormal weight bearing.  This examiner opined that the Veteran's current left knee mild arthritis was less likely the result of the GSW injury.

An April 2009 statement from Dr. A.A.D., reports that the Veteran had incurred multiple falls over a 30-year period due to bilateral knee disability which resulted in severe back injury in November 1984 and right tibia-fibula injury in the early 1990s.

A June 2012 statement from Dr. A.A.D., asserted that the Veteran's falling injury in 1984 was due to left knee buckling resulting from the service-connected GSW residuals of the left leg.

The dispositive issue on appeal concerns whether the Veteran's service-connected GSW residuals of the left leg caused his falling injury in 1984, which resulted in his current low back disability.  The Veteran asserts that he experienced an instance of left leg instability that caused him to fall off a work platform.  The available medical records prior to the accident in 1984 do not describe an unstable left lower extremity, and treatment records from Washington Hospital Center immediately after the falling injury do not record a history regarding the cause of the fall.

Yet, the Board does not find any significant evidence of record impeaching the Veteran's recollections of this event although he did assert on one occasion that he was not "ABSOLUTELY SURE" that his left leg caused his 1984 falling injury.  A September 1999 witness statement corroborates his allegation of an instance of left knee buckle prior to the falling injury in November 1984.  The Veteran's treating physician has provided opinion that the Veteran's service-connected GSW residuals of the left leg was sufficiently severe to result in left knee buckling.  The Board's attempt to obtain an adequate VA examiner opinion has been unsuccessful.

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected GSW residuals of the left leg caused or contributed to his 1984 falling injury and the resultant low back disability.  As such, resolving reasonable doubt in favor of the Veteran, the Board grants service connection for a back disability secondary to service-connected residuals of GSW to the left leg.  38 U.S.C.A. § 5107(b).  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought for the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

Service connection for a back disability is granted.





REMAND

By rating decision dated November 2011, the RO granted service connection for right ankle disability, and assigned an initial 20 percent rating effective November 16, 1993.  The RO also effectuated the service connection awards for residuals of GSW to the left leg and bayonet wound to the left hand granted by the January 2010 Board decision.  In December 2011, the Veteran submitted a timely notice of disagreement with respect to the initial ratings assigned for these disabilities which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran a Statement of the Case (SOC) on these issues, the Board is required to remand these issues for issuance of an SOC.  Id.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SOC with regard to the issues of entitlement to an initial rating greater than 20 percent for service-connected right ankle injury status post distal fibular fracture with rod placement, entitlement to an initial rating greater than 10 percent for GSW to the left leg with scar and degenerative joint disease, and entitlement to an initial noncompensable rating for bayonet wound of the left hand.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


